DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 07/27/2021, is acknowledged.

3.  Claims  1-25 are pending and under examination in the instant application.
  
4.  Applicant’s IDS, filed 08/09/2022 and 10/21/2022, is acknowledged. 5.  A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

5.  Claims 1-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-25 of prior U.S. Patent No. 10/093,723. This is a statutory double patenting rejection.

The claims of the `723 patent claims verbatim the same antibody having identical SEQ ID NOs as the instant claims.  This is a statutory double patenting rejection.

6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.  Claims 1, 10, 11, 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10533047. Although the claims at issue are not identical, they are not patentably distinct from each other because the `047 patent claims an anti-FBG antibody comprising identical VH of issued/claimed SEQ ID NO: 37 comprising identical VHCDR 1-3 the issued/claimed SEQ ID NOs: 9,10,36 .  Further, the `047 patent claimed identical VL comprising issued/claimed VLCDR1-3 comprising SEQ ID NO: 13,14,15.  The claims of the `047 patent anticipate the instant claims.

8. Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11008384 in view of Darnell et al.

The `384 patent claims an isolated nucleic acid molecule encoding an anti-fibrinogen-like globe (FBG) domain of a tenascin-C antibody or binding fragment, comprising a VH region wherein CDRH1 is SEQ ID NO: 9, CDRH2 is SEQ ID NO: 10, CDRH3 is independently selected from SEQ ID NO: 11, 30, 32, 34, 36, 38, 40, 42, 44, and 46, and a VL region wherein a CDRL1 is SEQ ID NO: 5, CDRL2 is SEQ ID NO: 13 and CDRL3 is SEQ ID NO: 14, wherein the CDRH3 is SEQ ID NO: 11, 30, 32, 34, 36, 38, 40, 42, 44, and 46, wherein the VH region comprises SEQ ID NO: 12, 31, 33, 35, 37, 39, 41, 42, 45, 47, respectively, wherein the VL region comprises SEQ ID NO: 15 or 125.

The claimed invention differs from the reference teachings only by the recitation of the encoded antibody.

Darnell et al teach that in order to prepare an unlimited amount of a pure gene, a vector containing the gene can be grown in a host cell and DNA extracted.  Darnell et al also teach an expression vector in order to take advantage of “bacterial tricks” that increase mRNA synthesis to produce large quantities of desired proteins using a eukaryotic vector and host cell, or a prokaryotic and bacterial vector and host cell (page 255-258 in particular). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to express the DNA claimed by the US Pat. 11008384 using the vectors, host cells and the method of producing the antibody as taught by Darnell et al.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a vector containing the a gene that grown in a host cell offers to prepare an unlimited amount of a pure gene as well as to produce (antibodies) large quantities of desired proteins as taught by Darnell et al.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.  Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The claim encompasses the treatment of a genus of cancers with anti-FBG of TN-C antibodies, which have not been developed yet to the point where a specific benefit exists in currently available form. 

The specification does not provide empirical data to show the efficacy of any anti-FBG of TNC antibody in the treatment of any cancer. No working empirical data demonstrating that the anti-FBG of TNC antibody would treat cancer.


Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.


It is noted that human Tenascin-C is 2,201 amino acid long protein comprising a C-termianl fibrinogen-like globe (FBG).  TN-C  has several receptors including integrins α2/7/8/9β1 and αvβ1/3/6.  Yoshida et al (Cell Adh Migr. 2015 9(1-2):96-104) teaches that the integrin heterodimers of α2/7/8/9β1 and αvβ1/3/6 are known to mediate signals between cells and TNC. Of these integrins, α2/9β1 and αvβ1/3/6 are expressed in epithelial cells (see page 97, left col., top ¶). Integrins α8β1 and αvβ1/3/6 are RGD-binding.  Yoshida et al teach that αvβ6, α9β1, αvβ3, α7β1 are receptors for TNC FNIII3 (see page 97).     Yoshida et al teaches that information on the functions of αvβ1 integrin in cancer tissues is currently limited (page 97, under αvβ1).  Yoshida et al teach that the behavioral changes induced in αvβ3-expressing cells by the TNC treatment have not yet been explored in detail (see page 97, under αvβ3).
Neither the prior art nor the instant specification show that the interacting receptor(s) of  FBG of TNC and their involvement in cancers. 
Talts et al (J. Cell Sci. 112(Pt 12), 1855–1864)  teach that TNC has a very limited role during the spontaneous development and growth of mammary tumors and their metastasis to the lungs (see abstract).  Talts et al teach that the reasons that the growth of the primary and metastatic tumors and the number of metastases not affected by the lack of TNC because (1) redundancy of the TNC function by other tenascins or by different matrix proteins could well play a role.  (2) The used an animal model or a type of cancer in which TNC plays no significant role for growth and migration of tumor cells. Each organ produces and assembles a specific matrix, which is reflected in the tumor stroma. Perhaps cancers in different organs display a different dependence on TNC.  (3) TNC may have no function in cancer cell proliferation and migration. (4) It is possible that the lack of potential tumor promoting properties of TNC is compensated for by the presence of large numbers of monocytes/macrophages in TNC-null tumors, which produce growth factors that stimulate tumor cell proliferation and hence may balance the lack of direct TNC effects (see pages 1862-1863 bridging ¶). 

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. One cannot extrapolate the teachings of the specification to the scope of the claims because the method claims are drawn to treating cancer using anti-FBG-TNC antibodies. No working empirical data demonstrating that anti-FBG-TNC antibodies would be use in the claimed methods. The specification lacks empirical data on the in vivo efficacy of anti-FBG-TNC antibodies on subjects including human. The experiments in the specification never successfully used anti-FBG-TNC antibodies in treating cancer in a subject. Based on the absence of a specific and detailed description in Applicant's specification of how to effectively use the methods as claimed, and absence of working examples providing evidence which is reasonably predictive that the claimed methods are effective for treating cancers in a subject, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed methods with a reasonable expectation of success. There is no evidence of record that demonstrates that the anti-FBG-TNC antibodies can be used to treat cancers. The specification fails to provide working examples providing evidence which is reasonably predictive that the claimed methods are effective for the treatment of cancers. The lack of any working examples is exacerbated because the invention is in a highly unpredictable art- any cancer - and while the level of skill of in the art may be high, the state of the prior art is that it is in fact unknown and untested what are the underlying molecule and physiologic bases of the therapeutic effects of anti-FBG-TNC antibodies in the treatment of cancer.

Moreover, if the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied. The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

 "First, although appellants' specification describes certain in vitro experiments, there is no correlation on this record between in vitro experiments and a practical utility in currently available form for human or animal subjects. It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to utility in humans or animals" (emphasis added). Ex parte Maas, 9 USPQ2d 1746.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

The specification disclosure does not enable one skilled in the art to practice the invention without any undue amount of experimentation. The specification lacks empirical data on using pathogenic principles to design and test specific anti-FBG-TNC antibodies in animal models with the prospect of ultimate relevance in human disease. 

Given the relatively incomplete understanding in correlating in vitro assays and in vivo animal models to clinical treatment of cancer involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.

Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor' would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”


The MPEP states that the issue of "correlation" is dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 8, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644